DETAILED ACTION
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission received on 4/27/2022 has been entered.
Applicant’s preliminary amendment placed the application in condition for allowance over the prior art of record.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claim 1, a novel adaptor for mounting a cargo carrier to a vehicle surface.  The prior art of record shows similar examples of elements disclosed in applicant’s invention such as numerous examples of load carrier feet that either pivot or carrier feet that vertically adjust the height of a cargo carrier from the vehicle.  However, none of the prior art show both functions and more importantly do not show a pivotable ankle connection between a foot and a leg portion of the adaptor wherein the pivotable ankle connection enables the foot to selectively pivot relative to the leg about at least one of a lateral and longitudinal axis, and a locking means that enables the foot to be selectively locked at a particular angle, about the axis, relative to the leg.
It is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Brian D Nash/
Primary Examiner, Art Unit 3734

5/6/2022